Citation Nr: 9915310	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1983 to December 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By a rating decision issued in March 
1994, the RO, in pertinent part, denied entitlement to 
service connection for an acquired psychiatric disorder and 
for a right leg disorder, among other claims.  In a March 
1997 decision, the Board denied entitlement to service 
connection a heart condition, sinus disorder, laryngitis, 
pharyngitis, allergic rhinitis, bilateral knee disorder, 
bilateral foot disorder, generalized arthritis, residuals of 
ingestion of chemicals, port-traumatic stress disorder and a 
skin disorder.  The Board granted service connection for a 
lumbar spine disorder and denied claims for increased ratings 
for service-connected hypertension and residuals of an injury 
to the left middle finger.  The Board remanded the issues of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD and for a right leg disorder.

The veteran requested a hearing before the Board.  That 
hearing was conducted in August 1996, before the undersigned 
Board member, sitting in Detroit, Michigan.  

The Board notes that by a statement submitted in August 1996, 
the veteran indicated that he wished to withdraw appeal of 
denial of service connection for a right leg condition.  
However, the veteran testified before the Board on this issue 
at his August 1996 Travel Board hearing.  By a remand 
appended to a March 1997 Board decision, the veteran was 
notified that he would be contacted by the RO in order to 
determine whether he wished to continue his appeal of this 
issue.  In a May 1997 letter to the veteran, the RO asked the 
veteran to advise VA whether he wished to continue appeal of 
the issue of entitlement to service connection for a right 
leg disorder.  The veteran did not respond to this letter.  
Therefore, as the veteran included testimony as to this issue 
at his travel Board hearing, the Board finds that the issue 
has not been withdrawn and is before the Board on appeal.

The Board notes that in July 1998, the RO issued an initial 
rating decision regarding several new claims not addressed in 
prior rating decisions or in the veteran's appeal.  There is 
no evidence of record that the veteran has disagreed with or 
appealed these determinations, and no issue initially 
determined in a July 1998 rating decision is before the Board 
on appeal.

FINDINGS OF FACT

1.  There is no medical diagnosis of a current acquired 
psychiatric disorder.

2.  There is no medical diagnosis of a current right leg 
disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right leg disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 489, 494-495 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  Savage, 10 Vet. App. at 496.  That evidence must 
be medical, unless it relates to a condition that may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

1.  Claim for Service Connection for Psychiatric Disorder 
other than PTSD

Service medical records associated with the claims file 
reflect no complaint, treatment, or diagnosis of a 
psychiatric disorder.  The Board notes, however, that these 
records may be incomplete, as no separation examination for 
the veteran's final period of service is associated with the 
file.  

Vet Center clinical records dated from November 1992 to July 
1993 reflect that the veteran had individual sessions with a 
readjustment counseling specialist over that period.  No 
clinical diagnosis was entered, although the counselor noted 
that the veteran reported many symptoms reported by 
individuals suffering from post-traumatic stress disorder 
(PTSD).  A September 1994 Vet Center clinical note reflects 
that "PTSD" was reported by the veteran as a subjective 
complaint.  

On March 1993 VA examination, mild depressive reaction was 
diagnosed.  

In a March 1997 Board decision, entitlement to service 
connection for PTSD was denied.  That same Board decision 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disability other than PTSD.  In the 
remand portion of the March 1997 Board decision, the veteran 
was notified that a diagnosis of depressive reaction was not 
a clinical disorder under the classification system in the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), and that 
further examination was required.
  
On VA examination conducted in March 1998, the veteran denied 
current psychiatric symptoms or problems.  He stated that 
difficulties due to experiences in the Persian Gulf and to 
loss of family members had gradually improved.  He reported 
that he was not currently seeking psychiatric treatment or 
taking any medications.  The veteran complained of memory 
problems and other cognitive dysfunctions.  The veteran 
reported working full-time.  His affect was appropriate.  He 
denied hallucinations.  There was no evidence of thought 
disorder or psychosis.  His memory was 3 of 3 for immediate 
events and 3 of 3 after five minutes.  The examiner concluded 
that, since there was no abnormality on examination and the 
veteran appeared to be functioning well in his employment, 
further testing was not indicated for the veteran's 
complaints of memory loss and cognitive dysfunction.  The 
examiner also concluded that the veteran did not meet the 
criteria for any Axis I DSM-IV diagnosis.  No psychiatric 
diagnosis was assigned.  

Thus, the veteran's claim for service connection for an 
acquired psychiatric disorder does not meet the first 
requirement of a well-grounded claim, the requirement of 
medical diagnosis of the disorder for which service 
connection is sought.  Epps v. Gober, 126 F.3d at 1468.  The 
veteran was informed by a July 1998 Supplemental SOC (SSOC) 
that no psychiatric disorder was diagnosed and that his claim 
for service connection for such a disorder was, therefore, 
not well-grounded.  

He has not identified any additional information which might 
be relevant to establish a well-grounded claim for an 
acquired psychiatric disorder, nor is VA on notice of the 
possible existence of such evidence.  See generally McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  The claim for service 
connection for an acquired psychiatric disorder must be 
denied as not well-grounded.

2.  Claim for Service Connection for a Right Leg Disorder 

The veteran's service medical records reflect several 
injuries to his legs and ankles of a traumatic or transitory 
nature.  No chronic disorder of the right leg was diagnosed 
in service.  

In his original application for benefits, received by VA in 
December 1992, the veteran claimed entitlement to service 
connection for a right leg disorder.  He also included a 
separate claim for service connection for a bilateral knee 
disorder.

On VA examination conducted in March 1993, the veteran 
reported that he had hit the right shin, as well as the left 
shin, on several occasions.  The examiner concluded that 
there were no residuals of a contusion to either tibia.  No 
right leg disorder was diagnosed or identified.  

Service connection for a right leg disorder or for a history 
of leg contusions was denied in March 1994.  The veteran was 
notified, in an SOC and subsequent SSOC's, that his claim for 
service connection for a right leg disorder was not well 
grounded because no disability of the right leg was found on 
VA examination.  

At a personal hearing conducted in September 1994, the 
veteran provided no specific testimony regarding a right leg 
disorder or complaint, nor did he identify any medical 
treatment of a right leg disorder.  At a Travel Board hearing 
conducted in August 1996, the veteran testified that he had a 
bilateral knee condition and a right leg condition.  He 
testified regarding knee complaints, but he did not 
specifically identify the nature of the right leg disorder 
for which he was seeking service connection.  

On VA examination conducted in March 1998, the veteran did 
not report any complaint specific to the right leg, other 
than complaints related to the knees.  On examination, both 
lower extremities were negative for neurologic deficiency.  
No abnormality of the right leg was noted, and no disorder of 
the right leg was diagnosed.

The Board has reviewed VA clinical records associated with 
the claims file.  It does not appear that any right leg 
disorder or disability is identified in those records.

Thus, the veteran's claim for service connection for a right 
leg disorder does not meet the first requirement of a well-
grounded claim, since there is no current medical evidence 
that the veteran has any right leg disorder. 

The veteran was informed by a July 1998 SSOC that no right 
leg disorder was diagnosed and that his claim for service 
connection for such a disorder was, therefore, not well-
grounded.  He has not identified any additional information 
or any additional medical providers whose records might be 
relevant to establish a well-grounded claim of entitlement to 
service connection for a right leg disorder, nor is VA on 
notice of the possible existence of such evidence.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim 
must be denied as not well-grounded.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for a right leg disorder is 
denied.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

 

